Grant, J.,
dissenting.
I join in the dissent of Judge White. I write to add that I believe that, pursuant to Neb. Rev. Stat. § 79-12,111(2) (Cum. Supp. 1984), a written “list of deficiencies” and of “suggestions for improvement” must be furnished to the probationary administrator. Appellant began to comply with that sort of a requirement. The record shows that a printed form, headed “Principal Evaluation,” listing 20 categories and providing for 5 rating standards (from “outstanding” to “unsatisfactory” in each category), was filled out by the superintendent and given to appellee after the 1983-84 school term. The form was not used again. The next “evaluation” was the superintendent’s *397letter dated April 10, 1985, in four general, short paragraphs, including one paragraph, “It is also Mr. Nuzum’s responsibility to work in the curriculum area. It is felt by the teachers that he hasn’t done this.” What the teachers feel does not constitute an evaluation by the superintendent.
Even if a “list” need not be written, I believe any probationary employee is, under the statute, entitled to “assistance in overcoming the deficiencies” noted. No assistance was given or offered to appellee by the superintendent or the board.
In my judgment, the record does not show that appellant complied with the requirements of § 79-12,111(2). I would affirm.